KNAPP, Circuit Judge.
This libel was filed on behalf of the tug Peerless against the dredge San Diego to recover for salvage services rendered on the morning of July 3, 1919, when fire broke out on the dredge while she was moored, bow inshore, near the United States Naval Operating Base at Hampton Roads. Four vessels came to her assistance, navy lighter No. 56, the tug Peerless, the steamer Riverside, operated by the government, and navy lighter No. 54, in the order named.
The libelants claim that the fire was put out and the dredge saved from destruction mainly by the efforts of the tug, which was equipped with powerful fire-fighting apparatus, and they sue for $15,000. The respondent says that the services of the tug were of comparatively *979little value, were rendered without risk, and would' be amply rewarded by the payment of $1,000 to $1,500. The government vessels have not asked for compensation. The value of the tug was something upwards of $100,000; the value of the salvaged dredge, about $125,000. The court below awarded the tug $6,000, and respondent appeals.
The case thus outlined requires no comment. It was tried by a judge of long experience, and all the witnesses were examined in open court. The issue was purely one of fact, and the testimony sharply conflicting. The libelants’ proofs amply sustain the award, and there is no such contrary showing as would warrant us in setting it aside.
The decree will therefore be affirmed.